Citation Nr: 1515304	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ulnar compressive neuropathy (elbow).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1988 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his March 2013 substantive appeal, the Veteran indicated that he did not want a Board hearing.  However, in a January 2014 letter submitted shortly prior to the transfer of the claims file to the Board, the Veteran requested "a teleconferencing hearing at [his] local VA office."  In a February 2014 letter, the Veteran's representative indicated that the Veteran wished to have a "Travel Board Hearing."  Additionally, in another February 2014 letter, the Veteran stated that he wanted to confirm his request for a "teleconference hearing" and indicated that he also willing to have a hearing with a Board member at his local VA office.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case must be remanded to the RO to schedule the Veteran for such hearing after clarifying if the Veteran is requesting a Board hearing by live videoconference or by a member of the Board at a local VA office.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the earliest available opportunity, after determining whether the Veteran is requesting a Board hearing by live videoconference or by a member of the Board at a local VA office.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

